Citation Nr: 0014084	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased original disability evaluation 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1966, and from February 1966 to October 1974.  He also served 
on active duty in September and October 1990.  His awards and 
decorations include the Bronze Star with "V" device, and 
the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
March 1998, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned for further review.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities was included on appeal to the Board in March 
1998.  During the course of completing the development 
requested by the remand, entitlement to a total rating was 
granted by the RO in an August 1999 rating decision.  This is 
considered a full grant of the benefit sought on appeal, and 
the issue of entitlement to a total rating is no longer 
before the Board. 


FINDING OF FACT

The veteran's PTSD is productive of symptomatology resulting 
in occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, and no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected PTSD is 
productive of a greater degree of impairment than is 
reflected by the 30 percent evaluation currently in effect.  
He argues that this disability alone is totally disabling, 
and renders him unable to be employed.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The record indicates that entitlement to service connection 
for PTSD was established in a February 1997 rating decision, 
effective from December 1994.  A 30 percent evaluation was 
assigned for this disability.  The veteran's disagreement 
with this 30 percent evaluation has led to the current 
appeal.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The appellant 
has not been prejudiced by the RO's or the Board's 
description of this claim as an "increased rating" even 
though the appeal was perfected to the Board from his 
December 1994 original claim seeking entitlement to service 
connection for PTSD at issue herein.  The 30 percent rating 
awarded for this disability was made effective from the date 
of claim, and hence, there is no need to address the question 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the veteran submitted his claim for entitlement to a 
higher evaluation, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These 
regulations became effective on November 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board will review the veteran's 
claim under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court), formerly the 
United States Court of Veterans Appeals, stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

The evidence includes the November 1994 report of K. Allen, a 
private social worker.  He noted the veteran's history of 
combat in Vietnam, as well as the wounds received in combat.  
On mental status examination, the veteran was alert, 
oriented, and cooperative.  His thoughts were clear, tight, 
relaxed, and goal oriented.  There were no thought disorders, 
psychosis, hallucinations, or delusions.  His insight was 
limited, but his judgment was good.  The veteran's mood was 
depressed, and characterized by loss of interest in work, 
loss of motivation, and loss of energy.  He had suicidal 
ideation but no plan.  The veteran's depression was recurrent 
several times each year.  He experienced sleep disturbances 
characterized by difficulty getting to sleep and staying 
asleep, dreams, nightmares, and night sweats.  The veteran 
had recurrent memories which were increasing in number and 
intensity.  He would isolate himself, and he neither had 
friends or belonged to any organizations.  He was hyperalert 
and easily startled.  The veteran was detached from others, 
and afraid of letting people get to close.  He had a constant 
fear of losing control of his anger.  There were problems 
with concentration and short term memory, and survivor's 
guilt.  He was extremely emotionally restricted.  The 
diagnoses included PTSD, chronic, profound, and depression, 
chronic and recurrent, secondary to PTSD.  

The veteran was afforded a VA psychological evaluation in 
June 1995.  He reported anxiety, problems with authority, and 
recurrent distressing dreams about events in Vietnam.  On 
examination, the veteran was appropriately groomed and 
dressed with no evidence of a thought disorder or psychosis.  
He was alert and oriented.  Some anxiety was evident, but the 
veteran did not seem to be in significant distress.  He did 
not meet the criteria for persistent avoidance of stimuli 
associated with his trauma or general unresponsiveness.  He 
reported irritability and anger outbursts, but did not 
exhibit any other indicators of increased arousal.  After a 
review of the tests that were administered to the veteran, 
the examiner stated that the veteran exhibited symptoms of an 
anxiety disorder, but did not meet the full criteria for a 
diagnosis of PTSD.  He also had a history of substance abuse.  
The veteran did not appear to have been occupationally 
impaired since the available records indicated 21 years of 
successful employment.  It was unclear whether his reported 
difficulties with relationships were a direct result of his 
service in the military.  A tendency to overreport symptoms 
was indicated by the psychological testing.  The diagnoses 
included anxiety disorder, not otherwise specified, and 
alcohol abuse (provisional). 

In an April 1996 update from K. Allen, it was noted that the 
veteran had multiple hours lost on his job due to run-ins 
with his employer, profound emotional distancing from his 
wife and child, and almost total isolation.  He had massive 
recurrent and vivid memories of each man he shot as a sniper 
in Vietnam.  The veteran had nightly sleep disturbances, 
nightmares, and night sweats.  He was deeply depressed, and 
experienced helplessness, hopelessness, loss of interest, 
motivation, and energy, and suicidal ideation without plan.  
His avoidance behavior included marijuana use to self 
medicate, and great emotional constriction.  He avoided his 
anger at work by isolating from co-workers and leaving work 
to keep from hurting his supervisor.  He did not tell the VA 
examiner of his symptoms because he distrusted the VA.  He 
stated that he avoided losing his job by retiring early.  The 
veteran also experienced heightened startle response.  The 
examiner stated that the diagnosis was PTSD, chronic, 
profound.  It was his opinion that the veteran was unable to 
work due to his inability to tolerate authority.  His 
disability was total, and the prognosis for improvement was 
zero to none.  He did not have the ability to have an 
effective relationship with his wife, and there was no chance 
of improvement.  The examiner stressed that the veteran was 
unable to hold any significant employment of any kind, and 
would not be able to be employed at any time in the future.  

The veteran was afforded a psychiatric examination by a 
private doctor in July 1996.  He described regularly 
occurring conflict with his job supervisors, and poor 
relationships with his peers on the job.  His social 
relationships were also extremely poor.  He had been married 
four times, but had been with his current wife for 12 years.  
The veteran also reported a low tolerance for frustration, 
and increasing social distancing.  He described easily 
triggered arousal of apprehension, caution, and combat-type 
readiness provoked by sights and sounds that reminded him of 
Vietnam.  He had frequently recurring nightmares about some 
of his killing activities in Vietnam.  The veteran described 
his days as mostly laying around, going to the club to drink, 
or visiting some of his women.  His principal hobby was 
talking on his CB radio.  He also admitted to smoking 
marijuana.  On mental status examination, the veteran was 
reasonably open in the interview.  He answered all questions 
appropriately in a relevant and coherent manner.  He 
displayed no visible emotion as he recounted his combat 
experiences.  It appeared as if he utilized active denial of 
its emotional impact, and that his substance abuse pattern 
was an attempt to mask these emotions.  The diagnoses 
included PTSD, chronic and severe, personality disorder not 
otherwise specified, and multiple somatic combat related 
injuries.  The veteran's score on the Global Assessment of 
Functioning (GAF) scale was 55 at present, and not exceeding 
55 for the past 12 months.  The examiner stated that it was 
clear the veteran had experienced and was currently 
experiencing major personality, behavioral, and mental 
adverse changes secondary to his PTSD.  These changes were 
permanent and severely impairing to his generalized 
functioning. 

The veteran was afforded a hearing before a hearing officer 
in November 1996.  He testified that he had weird dreams, and 
that he would obtain most of his sleep in the late afternoon.  
These dreams would occur every few weeks.  He stated that he 
was able to work as long and as successfully as he did 
because his job usually allowed him to work alone, but that 
he had to quit when this situation changed.  He described 
himself as a loner, and said that he experienced anxiety.  
The veteran indicated that he had tried to work in nightclubs 
following his retirement, but while he was able to socialize, 
he tried to avoid direct contact.  He would not let people 
get close to him.  He said that he was married, but that he 
did not have a close relationship with his wife.  He would 
avoid going someplace that he could not leave when he wished.  
See Transcript.

The veteran underwent VA psychological testing in December 
1996.  He reported recurrent and intrusive thoughts and 
dreams of events in Vietnam, intense psychological distress 
at stimuli that reminded him of the traumatic event, and 
avoidance of these stimuli.  He experienced feelings of 
detachment or estrangement from others, a restricted range of 
affect, a sense of a foreshortened future, increased arousal, 
difficulty in falling asleep, irritability and outbursts of 
anger, hypervigilance, and exaggerated startle response.  The 
veteran did not appear distressed during the interview.  He 
was alert and cooperative.  The veteran was distrustful of 
other people and callous about their feelings.  He reported 
some participation in organized clubs and groups, and often 
socialized with friends at a bar or restaurant.  The 
psychological testing suggested mild PTSD symptomatology, 
among other findings.  The diagnoses included PTSD, chronic, 
based on self-reported symptoms, alcohol abuse, rule out 
schizophrenia, paranoid type, and antisocial personality 
disorder.  The current GAF score was 70, and the highest 
score for the past year was also 70.  

In a March 1997 letter, K. Allen notes that the veteran was 
compelled by stress to retire early from his job.  His 
retirement had not improved the nature or severity of his 
PTSD.  The veteran remained profoundly affected by his PTSD, 
and was unable to do any significant gainful employment of 
any nature.  The prognosis for improvement was nil.  The 
veteran was 100 percent disabled, and would remain so for the 
indeterminate future.  

VA treatment records from June 1997 show that K. Allen 
referred the veteran to the VA mental hygiene clinic.  K. 
Allen indicated that the veteran's symptoms included 
helplessness and hopelessness, sleep disturbances, 
nightmares, anger eruptions, loss of interest and motivation, 
and intrusive thoughts.  The provisional diagnoses were 
chronic PTSD, and chronic, recurrent major depression.  

A June 1998 letter from K. Allen recounts the veteran's 
employment history.  He indicated that the veteran's symptoms 
were so rigid and resistant that maintenance therapy was his 
only hope of remaining where he was rather than undergoing 
further decompensation.  The prognosis for improvement was 
absolutely zero, and the veteran was 100 percent permanently 
and totally unemployable.  The present GAF score was 35, and 
the highest GAF score for the past year was also 35.  

The veteran was afforded a VA psychological evaluation in 
September 1998.  He was noted to have been employed as a 
warehouse clerk for 20 years, and to have been unemployed 
since 1995.  He had tried to work as a bartender and a 
manager of a nightclub, but he quit after one month due to 
difficulty interacting with people.  He was seen on an as 
needed basis by K. Allen, a professional social worker and 
certified trauma specialist.  The veteran's subjective 
complaints included overreacting to things and difficulty in 
concentrating.  He said that he had nightmares about events 
in Vietnam.  He was bothered by noise, and felt as if he had 
never left Vietnam.  The examiner opined that the veteran's 
social and occupational status appears to have remained the 
same since the previous VA examination.  On mental status 
examination, the veteran was alert, oriented, and 
cooperative.  His speech was normal, and his affect was 
appropriate to the context and the setting.  His reported 
mood was normal, and his thought processes were logical, 
linear, and goal-directed.  There was no indication of any 
cognitive difficulties or the presence of a thought disorder, 
and there was no admission to the presence of hallucinations 
or ideas of reference.  He did voice some paranoid delusions.  
He denied suicidal and homicidal ideation.  His insight and 
judgment appeared to be intact.  He reported sleep 
disturbances with difficulty falling and staying asleep.  
Psychological testing showed that the veteran scored high on 
testing that suggested he was unsociable, paranoid, drug 
dependent, emotionally unstable, and anxious, and was 
generally commensurate with the behavior reflected by 
individuals experiencing extreme trauma.  The testing 
suggested that the veteran was not dealing effectively with 
his traumatic symptoms.  It was believed that he used 
marijuana and alcohol to cope with his symptoms.  The 
diagnoses included PTSD, chronic, mild, cannabis dependence, 
and alcohol dependence, as well as a personality disorder not 
otherwise specified.  His score on the GAF was 70, although 
it was noted that if PTSD was considered alone, his score 
would be 75.  

The veteran was interviewed by a VA social worker in November 
1998.  He became more relaxed as the interview progressed.  
His physical disabilities were noted.  The veteran had a lot 
of anger, which appeared to be related to his experiences in 
Vietnam.  He reported drinking an average of six beers each 
day, and using marijuana frequently.  The assessment noted 
that the veteran was in a very volatile emotional state.  He 
had a lot of anger and hostility.  He was noted to have been 
in several recent physical altercations.  His symptoms 
included difficulty sleeping, difficulty with interpersonal 
relationships and social isolation, exaggerated startle 
responses, extreme rage, anger, and hostility, depression and 
anxiety, and an inability to cope with life stresses.  It was 
the opinion of the social worker that the veteran used drugs 
to cope with his PTSD, and that he was not capable of 
maintaining meaningful and gainful employment.  

At a March 1999 VA psychological evaluation conducted by the 
same examiner who conducted the September 1998 evaluation, 
the veteran's psychological and personality testing resulted 
in profiles that would suggest he generally avoided people.  
The veteran did not appear to be dealing effectively with his 
PTSD symptoms, and that this led to some dysfunctional 
behavior.  He had little motivation to seek employment, and 
it was unlikely that he would do so.  It appeared that he was 
using marijuana and alcohol to modulate his symptoms.  The 
examiner opined that the veteran's PTSD symptoms had become a 
relatively chronic problem which was more or less integrated 
into his personality and lifestyle.  The mental status 
examination was only positive for sleep and appetite  
disturbances.  The diagnoses included chronic mild PTSD, 
cannabis dependence, alcohol dependence, and a personality 
disorder not otherwise specified.  The current GAF score was 
70, and the highest GAF score in the past year was also 70.  
The examiner noted that if the PTSD was considered in 
isolation, the GAF would be 75.  

The veteran was afforded a VA psychiatric examination in July 
1999.  The claims folder was available for review.  The 
examiner believed that there had been no change since the 
most recent VA examination.  The veteran's symptoms were 
described as frequent and moderately severe.  He was noted to 
be retired, and to have not sought work during the previous 
year.  He showed various signs of social impairment.  He 
argued with his wife, and reported four physical fights 
during the previous year, including one with his wife.  He 
reported conflicts with people in authority.  The veteran's 
subjective complaints included sleep disturbances, 
nightmares, ruminative thoughts, somatic complaints related 
to pain throughout his body, social isolation, and frequent 
use of alcohol and marijuana.  On examination, the veteran's 
symptoms included mild depression, impulse control problems, 
somatic symptoms of anxiety, substance abuse, and guilt about 
his behavior in combat.  His symptoms were said to have been 
chronic since service, although he functioned well enough to 
remain employed until 1995.  The veteran displayed some 
impairment of the thought process, short term memory 
deficits, and concentration problems.  He was possibly 
distracted by visual and auditory hallucinations, which were 
possibly related to substance abuse.  No bizarre delusions 
were evident, and he could not understand the voices in his 
auditory hallucinations.  His visual hallucinations consisted 
of seeing something out of the corner of his eye.  The 
veteran did not display inappropriate behavior.  He denied 
suicidal thoughts, but had thoughts of physically harming or 
killing others.  There was no obsessive or ritualistic 
behavior, and his speech was normal.  The veteran denied 
panic attacks.  He admitted to depression, although this 
appeared to be mild.  He denied feeling anxious.  The veteran 
demonstrated impaired impulse control in respect to 
controlling his anger.  He reported sleep problems and 
periodic nightmares.  Psychological testing suggested mild 
PTSD symptoms.  The testing also indicated that the veteran 
self medicated with street drugs and alcohol, and that he had 
trouble controlling his anger.  The diagnoses were chronic 
moderate PTSD, cannabis and alcohol abuse, and a personality 
disorder not otherwise specified.  The score on the GAF scale 
due to PTSD was 55.  It appeared as if his symptoms would be 
worse if he did not self medicate with drugs and alcohol.  

The Board finds that the evidence supports entitlement to a 
50 percent evaluation for the veteran's PTSD.  The Board 
notes that the evidence contains a variety of opinions as to 
the level of impairment resulting from his PTSD.  These range 
from the views of the veteran's social worker, K. Allen, who 
believes his disability is totally disabling, to that of the 
VA psychologist who evaluated the veteran in September 1998 
and March 1999, and describes the veteran's PTSD as mild.  
The difference in opinion regarding the veteran's disability 
is further reflected by the GAF score of 35 assigned by K. 
Allen, and the GAF score of 75 assigned by the VA 
psychologist.  However, the Board believes that the symptoms 
that have been identified more nearly resemble those required 
for a 50 percent evaluation under the regulations currently 
in effect.  These include some impairment of the thought 
process, concentration problems, and short term memory 
deficits.  Impairment of motivation and mood has also been 
demonstrated, as the veteran has some mild depression, and is 
not motivated to seek work.  The veteran remains able to 
socialize to a certain extent, has a strained relationship 
with his wife, and has difficulty with authority figures, 
especially at work.  These are symptoms that merit a 50 
percent evaluation under the current criteria.  Furthermore, 
the GAF score assigned by both the veteran's private 
psychiatrist in July 1996 and the VA psychiatrist who 
conducted the most recent examination is 55.  Given the more 
extensive amount of education and training required to become 
a psychiatrist, the Board places greater reliance on these 
scores than the one obtained from the social worker.  
Furthermore, the Board notes that as two different 
psychiatrists have independently reached a score of 55, their 
score is of more probative value than the score assigned by 
the sole psychologist.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Ibid.  The Board believes that the 
symptomatology reflected by this score comports with that 
required for a 50 percent evaluation.  Therefore, entitlement 
to a 50 percent evaluation is warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

The Board has considered entitlement to an evaluation in 
excess of 50 percent for the veteran's PTSD, but this is not 
supported by the evidence.  While the Board notes that every 
examiner has attributed the veteran's use of marijuana and 
alcohol at least in part to his PTSD, the impairment due to 
drugs and alcohol may not be considered in the evaluation of 
the veteran's disability.  38 U.S.C.A. § 1110.  The veteran's 
symptoms include impaired impulse control and difficulty in 
adapting to stressful circumstances, which are among the 
symptoms included in the criteria for a 70 percent 
evaluation.  However, the evidence is negative for other 
criteria such as suicidal ideations, obsessional rituals, 
illogical speech, panic attacks or near continuous 
depression, spatial disorientation, and neglect of personal 
appearance and hygiene.  Although the evidence establishes 
great difficulty in the veteran's relationship with his wife 
and with his supervisors at work, the Board notes that the 
veteran remains able to socialize in public for at least 
short periods of time, and reported to the July 1996 examiner 
that one of the principal ways in which his days are spent 
are visiting his women.  This does not demonstrate an 
inability to establish and maintain effective relationships.  
Finally, a 70 percent evaluation is not reflected by the GAF 
score of 55.  Therefore, entitlement to an evaluation in 
excess of 50 percent under the current criteria is not 
warranted for any period since entitlement to service 
connection was established.  38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

Furthermore, the most recent VA psychiatric examination 
characterized the veteran's PTSD as moderate in severity.  
When this is considered in conjunction with the symptoms and 
the GAF score already noted, the Board is unable to find that 
severe social or industrial impairment is demonstrated, and 
entitlement to an increased rating under the old criteria is 
not merited.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the controlling criteria applicable to the payment of 
monetary awards. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

